DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,950,485.
Claim 2, as it inherit the limitations of claim 1, of U.S. Patent No. 10,950,485, discloses all limitations of claim 1 of the instant application.
Claim 10 of U.S. Patent No. 10,950,485, discloses limitations of claim 10 of the instant application.
Claim 16 of U.S. Patent No. 10,950,485, discloses limitations of claim 10 of the instant application, except fop “the first material includes at least one of a polymer or a resin material”. However, this limitation is obvious over claim 2 of U.S. Patent No. 10,950,485. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 16 in view of claim 2 of U.S. Patent No. 10,950,485 to include in  the first material at least one of a polymer or a resin material in order to bind the particles together.

Instant Application 17/182,782
U.S. Patent No. 10,896,840
1. A semiconductor processing apparatus, comprising:
a wafer handling structure, the wafer handling structure configured to support a semiconductor wafer during processing of the semiconductor wafer in the semiconductor processing apparatus; and
an electrostatic discharge (ESD) prevention layer on the wafer handling structure, the ESD prevention layer including a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material,
wherein the first material is at least one of a polymer or a resin material.






3. The semiconductor processing apparatus of claim 1 wherein the second material comprises conductive particles having a size that is less than about 1 μm.
4. The semiconductor processing apparatus of claim 1 wherein the first material has a thickness of at least 1 μm.
5. The semiconductor processing apparatus of claim 4 wherein the second material comprises conductive particles having a particle size that is less than a thickness of the first material.
6. The semiconductor processing apparatus of claim 1 wherein the ESD prevention layer comprises a homogenous mixture of the first material and the second material.
7. The semiconductor processing apparatus of claim 1 wherein the first material occupies a 
8. The semiconductor processing apparatus of claim 1 wherein the ESD prevention
layer further includes at least one additive material, the at least one additive material including at least one of an anti-acid material, an anti-base material, or an anti-extreme ultraviolet (EUV) material.
9. The semiconductor processing apparatus of claim 1 wherein the ESD prevention layer covers a surface of the wafer handling structure that is configured to support the semiconductor wafer during processing of the semiconductor wafer.
10. A semiconductor processing apparatus, comprising:
a load/unload port configured to receive a Front Opening Unified Pod (FOUP) carrying a semiconductor wafer;
a first robotic wafer handling structure configured to transport the semiconductor 
a process chamber including a first wafer stage configured to support the semiconductor wafer; and
at least one electrostatic discharge (ESD) prevention layer including a homogenous mixture of a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material,

wherein the at least one ESD prevention layer is provided on at least one of: the FOUP, the load/unload port, the first robotic wafer handling structure, or the first wafer stage.
11. The semiconductor processing apparatus of claim 10 wherein the first material includes at least one of a polymer or a resin material, and the second material includes conductive 
12. The semiconductor processing apparatus of claim 11 wherein the thickness of the first material is at least 1 μm, and the size of the conductive particles of the second material is less than 500nm.
13. The semiconductor processing apparatus of claim 10 wherein the at least one ESD prevention layer is provided on each of the FOUP, the load/unload port, the first robotic wafer handling structure, and first the wafer stage.
14. The semiconductor processing apparatus of claim 10, further comprising:
a buffer chamber positioned adjacent to the process chamber, the buffer chamber
including a second robotic wafer handling structure configured to transport the semiconductor wafer to the process chamber; and
a load lock positioned between the first robotic wafer handling structure and the 
wherein the at least one ESD prevention layer is provided on at least one of the second robotic wafer handling structure or the second wafer stage.
15. The semiconductor processing apparatus of claim 10, further comprising:
a load lock positioned between the load/unload port and the first robotic wafer handling structure, the load lock including a second wafer stage and a second ESD prevention layer on the second wafer stage;
a third wafer stage positioned between the load port and the load lock, the third wafer stage being at least partially covered by a third ESD prevention layer; and
a metrology device positioned over the third wafer stage, the metrology device configured to measure at least one parameter of the semiconductor wafer.
16. A method, comprising:
receiving, by a load port of a semiconductor processing apparatus, a semiconductor wafer in a Front Opening Unified Pod (FOUP);
transferring, by a first robotic wafer handling structure, the semiconductor wafer to a first process chamber of the semiconductor processing apparatus;
processing the semiconductor wafer in the first process chamber, the first process chamber including a first wafer stage configured to support the semiconductor wafer; and
prior to returning the semiconductor wafer to the FOUP, contacting, by the semiconductor wafer, at least one electrostatic discharge (ESD) prevention layer including a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material, the at least one ESD prevention layer being disposed on at least 
wherein the first material includes at least one of a polymer or a resin material.


17. The method of claim 16, further comprising:
transferring, by a second robotic wafer handling structure, the semiconductor wafer from the load port to a load lock of the semiconductor processing apparatus, the load lock including a second wafer stage and a second ESD prevention layer on the second wafer stage; and 
contacting, by the semiconductor wafer, the second ESD prevention layer prior to the returning the semiconductor wafer to the FOUP.
18. The method of claim 16, further comprising:
transferring, by a second robotic wafer handling structure, the semiconductor 
contacting, by the semiconductor wafer, the second ESD prevention layer prior to the returning the semiconductor wafer to the FOUP.
19. The method of claim 16, further comprising:
transferring, by the first robotic wafer handling structure, the semiconductor wafer from the first process chamber to a load lock, subsequent to the processing the semiconductor wafer in the first process chamber, the load lock including a second wafer stage and a second ESD prevention layer on the second wafer stage;
transferring, by a second robotic wafer handling structure, the semiconductor wafer from the load lock to a third wafer stage positioned between the load port and 
measuring, by a metrology device positioned over the third wafer stage, at least one parameter of the semiconductor wafer.
20. The method of claim 16 wherein the semiconductor processing apparatus comprises at least one of a physical vapor deposition (PVD) apparatus, an etching apparatus, a chemical vapor deposition (CVD) apparatus, or a lithography apparatus.

a wafer handling structure, the wafer handling structure configured to support a semiconductor wafer during processing of the semiconductor wafer in the semiconductor processing apparatus; and 
an electrostatic discharge (ESD) prevention layer on the wafer handling structure, the ESD prevention layer including a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material, 
wherein the second material comprises conductive particles having a particle size that is less than a thickness of the first material.
2. The semiconductor processing apparatus of claim 1 wherein the first material is at least one of a polymer or a resin material.

4. The semiconductor processing apparatus of claim 1 wherein the second material comprises conductive particles having have a particle size that is less than about 1 μm.
5. The semiconductor processing apparatus of claim 1 wherein the first material has a thickness of at least 1 pm.
This limitation is in claim 1




6. The semiconductor processing apparatus of claim 1 wherein the ESD prevention layer comprises a homogenous mixture of the first material and the second material.
7. The semiconductor processing apparatus of claim 1 wherein the first material occupies a 
8. The semiconductor processing apparatus of claim 1 wherein the ESD prevention layer further includes at least one additive material, the at least one additive material including at least one of an anti-acid material, an anti-base material, or an anti-extreme ultraviolet (EUV) material.
9. The semiconductor processing apparatus of claim 1 wherein the ESD prevention layer covers a surface of the wafer handling structure that is configured to support the semiconductor wafer during processing of the semiconductor wafer.
10. A semiconductor processing apparatus, comprising: 
a load/unload port configured to receive a Front Opening Unified Pod (FOUP) carrying a semiconductor wafer; 
a first robotic wafer handling structure configured to transport the semiconductor 
a process chamber including a first wafer stage configured to support the semiconductor wafer; and 
at least one electrostatic discharge (ESD) prevention layer including a first material and a second material, the first material including at least one of a polymer or a resin material, and the second material having an electrical conductivity that is greater than an electrical conductivity of the first material, 
wherein the at least one ESD prevention layer is provided on at least one of: the FOUP, the load/unload port, the first robotic wafer handling structure, or the first wafer stage.
11. The semiconductor processing apparatus of claim 10 wherein the first material includes at least one of a polymer or a resin material, and the second material includes conductive 
12. The semiconductor processing apparatus of claim 11 wherein the thickness of the first material is at least 1 pm, and the size of the conductive particles of the second material is less than 500nm.
13. The semiconductor processing apparatus of claim 10 wherein the at least one ESD prevention layer is provided on each of the FOUP, the load/unload port, the first robotic wafer handling structure, and the first the wafer stage.
14. The semiconductor processing apparatus of claim 10, further comprising: 
a buffer chamber positioned adjacent to the process chamber, the buffer chamber including a second robotic wafer handling structure configured to transport the semiconductor wafer to the process chamber; and 
a load lock positioned between the first robotic wafer handling structure and the 
wherein the at least one ESD prevention layer is provided on at least one of the second robotic wafer handling structure or the second wafer stage.
15. The semiconductor processing apparatus of claim 10, further comprising: 
a load lock positioned between the load/unload port and the first robotic wafer handling structure, the load lock including a second wafer stage and a second ESD prevention layer on the second wafer stage; 
a third wafer stage positioned between the load port and the load lock, the third wafer stage being at least partially covered by a third ESD prevention layer; and 
a metrology device positioned over the third wafer stage, the metrology device configured to measure at least one parameter of the semiconductor wafer.
16. A method, comprising: 
receiving, by a load port of a semiconductor processing apparatus, a semiconductor wafer in a Front Opening Unified Pod (FOUP); 
transferring, by a first robotic wafer handling structure, the semiconductor wafer to a first process chamber of the semiconductor processing apparatus; 
processing the semiconductor wafer in the first process chamber, the first process chamber including a first wafer stage configured to support the semiconductor wafer; and 
prior to returning the semiconductor wafer to the FOUP, contacting, by the semiconductor wafer, at least one electrostatic discharge (ESD) prevention layer including a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material, the at least one ESD prevention layer being disposed on at least 
wherein the second material comprises conductive particles having a particle size that is less than a thickness of the first material.
17. The method of claim 16, further comprising: 
transferring, by a second robotic wafer handling structure, the semiconductor wafer from the load port to a load lock of the semiconductor processing apparatus, the load lock including a second wafer stage and a second ESD prevention layer on the second wafer stage; and 
contacting, by the semiconductor wafer, the second ESD prevention layer prior to the returning the semiconductor wafer to the FOUP.
18. The method of claim 16, further comprising: 
transferring, by a second robotic wafer handling structure, the semiconductor 
 contacting, by the semiconductor wafer, the second ESD prevention layer prior to the returning the semiconductor wafer to the FOUP.
19. The method of claim 16, further comprising: 
transferring, by the first robotic wafer handling structure, the semiconductor wafer from the first process chamber to a load lock, subsequent to the processing the semiconductor wafer in the first process chamber, the load lock including a second wafer stage and a second ESD prevention layer on the second wafer stage; 
transferring, by a second robotic wafer handling structure, the semiconductor wafer from the load lock to a third wafer stage positioned between the load port and 
measuring, by a metrology device positioned over the third wafer stage, at least one parameter of the semiconductor wafer.
20. The method of claim 16 wherein the semiconductor processing apparatus comprises at least one of a physical vapor deposition (PVD) apparatus, an etching apparatus, a chemical vapor deposition (CVD) apparatus, or a lithography apparatus.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9-12, 14, 16, and 20 are rejectedWong et al. (U.S. Patent Application Publication No. 2017/0117170) in view of Roy et al. (U.S. Patent No. 6,560,105).
Regarding to claim 1, Wong teaches a semiconductor processing apparatus, comprising:
a wafer handling structure, the wafer handling structure configured to support a semiconductor wafer during processing of the semiconductor wafer in the semiconductor processing apparatus (Fig. 3A, Fig. 12, [0152], lines 1-10); and
an electrostatic discharge (ESD) prevention layer on the wafer handling structure, the ESD prevention layer including a first material ([0092], lines 4-7, [0152], lines 1-10).
        Wang does not disclose the ESD prevention layer including a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material, wherein the first material is at least one of a polymer or a resin material.
        Roy teaches an ESD prevention layer including a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material, wherein the first material is at least one of a polymer or a resin material (column 3, lines 65-67, ESD prevention layer including first material, which is polymer, and second material which is metallic particle. The second material is metal, thus having an electrical conductivity greater than an electrical conductivity of the first material, which a polymer
Regarding to claim 2, Roy teaches the second material comprises conductive particles (column 3, lines 65-67). However, Roy and Wong are silent as to the sizes of the conductive particles. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure conductive particles having a size less than about 10 μm in order to increase uniformity of particles distribution in the polymer compound, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 3, Roy teaches the second material comprises conductive particles (column 3, lines 65-67). However, Roy and Wong are silent as to the sizes of the conductive particles. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure conductive particles having a size less than about 1 μm in order to increase uniformity of particles distribution in the polymer compound, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 4, Roy and Wong are silent as to the thickness of the first material, which is the thickness of the polymer layer. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the thickness of the polymer layer to be at least 1 μm in order to obtain sufficient protection, as well as to prevent the protection layer peeled off, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955)
Regarding to claim 6, Roy teaches the ESD prevention layer comprises a homogenous mixture of the first material and the second material (column 4, lines 1-9).
Regarding to claim 9, Wong teaches the ESD prevention layer covers a surface of the wafer handling structure that is configured to support the semiconductor wafer during processing of the semiconductor wafer ([0092], lines 4-7).
Regarding to claim 10, Wong teaches a semiconductor processing apparatus, comprising:
a load/unload port configured to receive a Front Opening Unified Pod (FOUP) carrying a semiconductor wafer (Fig. 3A, element 115, [0084], lines 10-15);
a first robotic wafer handling structure configured to transport the semiconductor wafer within the semiconductor processing apparatus (Fig. 3A, element 103, [0085], line 8);
a process chamber including a first wafer stage configured to support the semiconductor wafer (Fig. 3A, element 112, [0082], lines 1-3); and
at least one electrostatic discharge ([0092], lines 4-7, [0152], lines 8-10),
wherein the at least one ESD prevention layer is provided on at least one of: the FOUP, the load/unload port, the first robotic wafer handling structure, or the first wafer stage ([0092], lines 4-7, [0152], lines 1-10).
Wang does not disclose prevention layer including a homogenous mixture of a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material.
        Roy teaches an ESD prevention layer including a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material (column 3, lines 65-67, ESD prevention layer including first material, which is polymer, and second material which is metallic particle. The second material is metal, thus having an electrical conductivity that is greater than an electrical conductivity of the first material, which a polymer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Roy to include in the prevention layer a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material, in order to reduce risk of fire or even explosion in a hazardous environments ESD (Roy, column 1, lines 59-61).
Regarding to claim 11, Roy teaches the first material includes at least one of a polymer or a resin material, and the second material includes conductive particles having a size that is less than a thickness of the first material (column 3, lines 65-67).
Regarding to claim 12, Roy and Wong are silent as to the thickness of the first material, which is the thickness of the polymer layer, and the size of the conductive particles. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the thickness of the first material to be at least 1 μm and the size of the conductive particles of the second material to be less than 500nm in order to obtain sufficient protection and the to enhance reliability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 14, Wong teaches
a buffer chamber positioned adjacent to the process chamber, the buffer chamber including a second robotic wafer handling structure configured to transport the semiconductor wafer to the process chamber (Fig. 3A, element 104
a load lock positioned between the first robotic wafer handling structure and the buffer chamber, the load lock including a second wafer stage (Fig. 3A, element 110, [0081], line 1),
wherein the at least one ESD prevention layer is provided on at least one of the second robotic wafer handling structure or the second wafer stage ([0092], lines 4-7, [0152], lines 8-10).
Regarding to claim 16, Wong teaches a method, comprising:
receiving, by a load port of a semiconductor processing apparatus, a semiconductor wafer in a Front Opening Unified Pod (FOUP) (Fig. 3A, element 115; [0084], lines 8-12);
transferring, by a first robotic wafer handling structure, the semiconductor wafer to a first process chamber of the semiconductor processing apparatus (Fig. 3A, [0059], lines 1-8, transferring, by a first robotic wafer handling structure 104, the semiconductor wafer to a first process chamber of chambers 112-120 of the semiconductor processing apparatus);
processing the semiconductor wafer in the first process chamber, the first process chamber including a first wafer stage configured to support the semiconductor wafer (Fig. 3A, [0059], last 6 line); and
prior to returning the semiconductor wafer to the FOUP, contacting, by the semiconductor wafer, at least one electrostatic discharge (ESD) prevention layer ([0098], lines 1-5, contacting by the semiconductor wafer electrostatic discharge prevention layer in process chamber during the process, prior to returning the semiconductor wafer to the FOUP
the at least one ESD prevention layer being disposed on at least one of the FOUP, the first robotic wafer handling structure, or the first wafer stage ([0092], lines 4-7, [0152], lines 8-10).
        Wang does not disclose the ESD prevention layer including a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material, wherein the first material includes at least one of a polymer or a resin material.
        Roy teaches a ESD prevention layer including a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material, wherein the first material is at least one of a polymer or a resin material (column 3, lines 65-67, ESD prevention layer including first material, which is polymer, and second material which is metallic particle. The second material is metal, thus having an electrical conductivity that is greater than an electrical conductivity of the first material, which a polymer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Roy to include in the ESD prevention layer a first material and a second material, the second material having an electrical conductivity that is greater than an electrical conductivity of the first material, the first material is at least one of a polymer or a resin material, in order to reduce risk of fire or even explosion in a hazardous environments ESD (Roy, column 1, lines 59-61).
Regarding to claim 20, Wong teaches the semiconductor processing apparatus comprises at least one of a physical vapor deposition (PVD) apparatus, an etching apparatus, a chemical vapor deposition (CVD) apparatus, or a lithography apparatus ([0093], lines 6-10).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. Patent Application Publication No. 2017/0117170) and Roy et al. (U.S. Patent No. 6,560,105), as applied to claims 1 and 4 above, further in view of Cho et al. (U.S. Patent No. 9,741,710).
Regarding to claim 5, Roy teaches the second material comprises conductive particles (column 3, lines 65-67). Wong and Roy do not explicitly disclose the second material comprises the particle size that is less than a thickness of the first material. Cho teaches second material comprises particle size that is less than a thickness of a first material (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Roy in view of Cho to configure the particle size to be less than a thickness of the first material in order to obtain a flat surface, thus to crease adhesion between the wafer substrate and the EDS layer.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. Patent Application Publication No. 2017/0117170) and Roy et al. (U.S. Patent No. 6,560,105), as applied to claims 1 and 4 above, further in view of Cho et al. (U.S. Patent No. 9,741,710).
Regarding to claim 7, Wong and Roy do not explicitly disclose the first material occupies a volume between about 60% and about 80% of a total volume of the ESD prevention layer. Cho teaches the first material occupies a volume between about 60% and about 80% of a total volume of the ESD prevention layer (column 8, lines 17-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Roy in view of Cho to configure the first material occupying a volume between about 60% and about 80% of a total volume of the ESD prevention layer in order to obtain an effective electrostatic damage prevention.
Allowable Subject Matter
Claims 8, 13, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a terminal disclaimer is filed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “the ESD prevention layer further includes at least one additive material, the at least one additive material including at least one of an anti-acid material, an anti-base material, or an anti-extreme ultraviolet (EUV) material” in combination with the limitations recited in claim 1.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “the at least one ESD prevention layer is provided on each of the FOUP, the load/unload port, the first robotic wafer handling structure, and first the wafer stage” in combination with the limitations recited in claim 10.
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “… a second ESD prevention layer on the second wafer stage, … the third wafer stage being at least partially covered by a third ESD prevention layer, and a metrology device positioned over the third wafer stage” in combination with the limitations recited in claim 10 and the rest of limitations recited in claim 15.
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “… the load lock including a second wafer stage and a second ESD prevention layer on the second wafer stage” in combination with the limitations recited in claim 16 and the rest of limitations recited in claim 17.
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “… the wafer orientor having a surface at least partially covered by a second ESD prevention layer” in combination with the limitations recited in claim 16 and the rest of limitations recited in claim 18.
Regarding to claim 19, the prior art fails to anticipate or render obvious the claimed limitations including “… the load lock including a second wafer stage and a second ESD prevention layer on the second wafer stage; … the third wafer stage being at least partially covered by a third ESD prevention layer” in combination with the limitations recited in claim 16 and the rest of limitations recited in claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/VU A VU/Primary Examiner, Art Unit 2828